Citation Nr: 9920648	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-25 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has secured all of the relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran was born in May 1949, is a high school 
graduate, and has post-service work as a driver.  He has 
worked intermittently since April 1997 and has erroneously 
reported being unemployed while working and having been 
terminated from his job in July 1998 due to disability 
whereas he was fired due to misconduct.

3. The veteran is not credible. 

4.  The veteran's diabetes mellitus requires the use of an 
oral hypoglycemic agent and a restricted diet, but not the 
use of insulin.  Such is evaluated as 20 percent disabling 
for pension purposes.

5.  The veteran had osteomyelitis in the left great toe and 
the left ring finger within the past 5 years, but there is no 
evidence of a definite involucrum or sequestrum.  The 
residuals of osteomyelitis in the left great toe are not 
equivalent to a severe foot injury.  Thus, the veteran's 
osteomyelitis is rated as 20 percent disabling for pension 
purposes.

6.  The scar on the left great toe is neither (1) tender and 
painful nor (2) poorly nourished with repeated ulceration.  
Therefore, it is not compensably disabling for pension 
purposes.

7.  The veteran has degenerative arthritis in multiple 
fingers of the left hand, with no limitation of motion.  The 
degenerative arthritis is not manifested by occasional 
incapacitating exacerbations.  Such is evaluated as 10 
percent disabling for pension purposes.

8.  The paronychia of the left ring finger is not manifested 
by exfoliation, exudation, or itching in an exposed surface 
or extensive area.  Therefore, it is not compensably 
disabling for pension purposes.

9.  Since the date of claim, the veteran's worst vision has 
been 20/20 in the left eye and 20/30 uncorrected in the right 
eye.  That visual impairment is not compensably disabling. 


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for nonservice-connected pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.3, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 4.71a 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  Although there is a May 1997 authorization for 
Kapiolani Pali Moni Hospital treatment records, the veteran 
would have to reauthorize the release of those records since 
a 2-year-old release is too old.  Pursuant to the Board's 
February 1998 remand, the RO wrote to the veteran asking him 
to identify evidence that would be relevant to his claim and 
providing him with the VA form for authorizing the release of 
medical records.  He did not respond.  If a claimant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
406 (1991).


Factual Background

On May 2, 1997, the veteran filed a claim for nonservice-
connected disability pension benefits.  In his VA Form 21-
526, the veteran reported that he was born in May 1949.  He 
indicated that he was currently employed and last worked on 
April 18, 1997, and that he had a high school education.  
With regard to his most recent employment, the veteran 
indicated that he worked as a bus driver for a tour company 
and that he worked there for 27 months and had only lost 2 
months during that time because of illness.  The veteran also 
reported that his total earnings from that employment were 
$16,000.

On May 9, 1997, the veteran went to a VA medical center for 
follow-up treatment regarding a recent hospitalization in 
April 1997 for a left great toe infection and osteomyelitis.  
His current medications included acarbose, Glucotrol, and 
metformin.  The examination of the left foot revealed an open 
incision on the dorsal aspect of the first metatarsal.  There 
was good granulation tissue and no exudate.  The assessment 
was the following: diabetes mellitus, under borderline 
control with the patient's home blood sugars running 180 to 
200; and left great toe cellulitis with an open wound and 
probable osteomyelitis.  X-rays of the left great toe taken 
on May 16, 1997 revealed plain-film signs of osteomyelitis in 
the proximal phalanx of the left first digit.  

X-rays of the left great toe taken on June 10, 1997, revealed 
that there was a cortical defect in the proximal phalanx, 
which was either a post-surgical change or a sequestrum of 
osteomyelitis.  Relative to a prior x-ray study, there was 
less soft tissue swelling.  The x-rays were interpreted as 
showing post-surgical changes and diminution of soft tissue 
swelling.  The assessment from a physical examination that 
same day was a diabetic toe ulcer, which was slowly healing.  
On June 11, 1997, the veteran complained of left second 
finger pain that he had had for the past 2 days.  The 
assessment/diagnosis was paronychia with cellulitis.  

On June 12, 1997, it was noted that the non-insulin-dependent 
diabetes mellitus was uncontrolled.  However, it was also 
noted that, despite the veteran's claim that he was complying 
with the Glucotrol and Precose regimen, he seemed unreceptive 
to learning about diabetes management.  With regard to the 
left ring finger, it was noted that there was an increase in 
drainage.  There was also mild swelling and erythema.  The 
assessment was left fourth finger cellulitis.  Again, on June 
13, 1997, it was noted that the non-insulin-dependent 
diabetes mellitus was uncontrolled.  

On June 15, 1997, the veteran complained of an infected left 
ring finger that had lasted for the past 3 days.  The left 
ring finger was erythematous, crusty, and tender.  X-rays of 
the left hand revealed that there was an erosive bony lesion 
in the middle phalanx of the fifth digit.  There were also 
joint space narrowing and osteophyte formations in the distal 
interphalangeals of the second, third, and fifth digits.  The 
radiographic impression was an erosive change in the fourth 
distal interphalangeal joint.  It was noted that the erosive 
change was most likely osteoarthritic in nature, but that 
osteomyelitis could not be ruled out.  The 
assessment/diagnosis was chronic finger osteomyelitis.  

On June 20, 1997, the veteran received wound care treatment 
for infections of the left great toe and the left third 
finger.  With regard to his diabetes management, it was noted 
that he did not adhere to the recommended diet, but that he 
was probably complying with his medication regimen.  It was 
recommended that the veteran not start an exercise program 
until his doctor cleared him to go back to work.  On June 30, 
1997, the veteran had no new complaints except for 
hypoglycemia.  It was noted that the left fourth finger was 
well healed.  The assessment was diabetes mellitus and 
paronychia of the left fourth finger with cellulitis.

The veteran underwent a VA general medical examination in 
July 1997.  He stated that he had been a bus driver, but that 
he had not been working for the past 3 months because of a 
foot problem.  The veteran was 5 feet, 7 inches tall and 
weighed 223 pounds.  His build was obese.  His carriage was 
erect, and his posture was good.  Gait was normal.  The 
veteran was noted to be right-handed.  The following systems 
and body parts were all normal: skin; lymphatic and hemic 
systems; head, face, and neck; noses, sinuses, mouth, and 
throat; ears; eyes; cardiovascular system; respiratory 
system; digestive system; and genitourinary system.  He had 
20/20 and 20/30 vision in the left eye and the right eye, 
respectively.  His pulse in a sitting position was 88, and 
his blood pressure was 128/82.  It was noted the veteran was 
a non-smoker.  With regard to the digestive system, there was 
a slight tenderness in the left lower quadrant.  No hernias 
or varicose veins were present.  Except for the feet, there 
were no diseases, injuries, scars, functional limitations, or 
burns in the musculoskeletal system.  The veteran reported 
that diabetes mellitus was diagnosed 6 years ago.  He was 
treated with oral hypoglycemic agents.  His treatment went 
well until April 1997, when he had osteomyelitis of the left 
great toe.  He then underwent debridement twice.  His current 
medications were glucative and Precose.  His home glucose 
reading for that day was 185.  It was noted that the veteran 
was capable of managing his benefit payments.  The diagnoses 
were: (1) Type II diabetes, poor control; and (2) status post 
osteomyelitis of the left first toe, proximal phalanx.

On a July 1997 VA foot examination, the veteran reported that 
his left first toe was infected in April 1997 and that he was 
treated for osteomyelitis, which included two surgical 
debridements.  The physical examination revealed that the 
veteran's posture was normal.  There was a 9-centimeter 
healed surgical scar that was purple, had a dusky appearance, 
and was tender to palpation.  The veteran had a normal gait, 
but he was unable to walk on his left toes due to the 
decrease in flexion and extension.  The posterior tibialis 
pulses were strong, but the dorsalis pedis pulses were 
absent.  There was no change in foot temperature.  With 
regard to the left great toe, the wound was currently closed 
with no drainage.  The veteran had some pain and was unable 
to move that toe very much.  The veteran asserted that he had 
not done much walking since the infection.  The diagnosis was 
status post osteomyelitis of the first proximal phalanx of 
the left great toe.

On July 24, 1997, the veteran was seen at a VA medical center 
for diabetes counseling.  It was noted that the veteran 
currently worked as a bus driver and that his mealtimes were 
irregular because of his varying work schedule.  

In an August 1997 VA Form 9, the veteran indicated that, if 
the current medication for his diabetes mellitus did not 
work, he would have to take insulin.
 
On August 18, 1997, the veteran wanted an appointment with a 
VA podiatrist to have a callus examined.  The veteran 
indicated that he missed his last outpatient appointment 
because he had just started a new job and did not want to 
take a day off.  On August 21, 1997, an examination revealed 
a right great toe callus.  

In September 1997, the veteran complained of right eye pain; 
the assessment was right iritis.  In October 1997, the 
veteran had an upper respiratory infection.  On November 25, 
1997, he underwent lab testing for his diabetes mellitus.  He 
reported that he was currently employed at a car rental 
agency and that he had been unemployed for 2 months.  His 
fasting blood sugar that morning was 292.  It was noted that 
he had not been refilling the following prescription 
medications: metformin, glipizide, and acarbose.  It was 
recommended that he resume taking glipizide and metformin.  
The veteran agreed and made a hasty exit.  The assessment was 
uncontrolled diabetes mellitus.  Specifically, it was noted 
that the veteran did not adhere to the diabetic regimen and 
did not go to his appointments for diabetes education.  In 
December 1997, he had viral gastroenteritis.  In February 
1998, the veteran reported that he was still thirsty and that 
he urinated a lot.  However, there were no complaints of 
hypoglycemic episodes.

In February 1998, the Board remanded this claim for further 
development, to include another VA examination.

The veteran was afforded another VA general medical 
examination in June 1998.  The veteran reported that, due to 
his diabetes mellitus, he avoided sweets, sugar, oil and fast 
foods.  He indicated that he took 10 milligrams (mg) of 
glipizide twice a day and that there had not been any 
episodes of hypoglycemia.  He asserted that his energy level 
was normal.  The veteran reported that, although he currently 
had no pain in the left big toe, he still had difficulty 
walking due to cramps in the feet.  He also reported that he 
had had an infection of the left ring finger in 1997 and that 
an incision and drainage were performed along with antibiotic 
treatment.  He indicated that his left ring finger was 
currently asymptomatic.

With regard to the various systems of the body, the veteran 
reported he did not have a cough, shortness of breath, or 
chest pain.  His appetite was good, and there were no 
gastrointestinal complaints.  He indicated that he had had 
nocturia three times an evening for the past 2 years and that 
he urinated 3 to 4 times during the day.  He also indicated 
that he did not have any headaches, dizziness, or tingling or 
numbness in the hands and feet.  The veteran indicated that, 
since March 1998, he had been feeling weak at the end of the 
day twice a week and that he had to retire early, around 7 or 
8 p.m.  He indicated that he would get up at 7 a.m.  The 
veteran reported that his weight was stable.  He asserted 
that he did not smoke or drink alcohol.  He also indicated 
that he worked as a tour bus driver from February 1995 to 
July 1997 and that he was let go from that job.  The veteran 
reported that, since March 1998, he had been driving a 
minibus on a full-time basis and that his job required 
driving and lifting luggage, which he was able to do.

The physical examination revealed that the veteran was 67 
inches tall and weighed 215 pounds.  His blood pressure was 
154/90, and his pulse was 85 beats per minute.  He had 20/20 
vision in both eyes.  His head was normal.  The pupils were 
equal, small, round, and regular, and reacted to light.  The 
extraocular movements were normal; the fundi were not seen 
satisfactorily.  He had normal tympanic membranes.  The nose 
and mouth were normal.  All of the molars had been extracted, 
but the remaining teeth were healthy.  The thyroid was not 
palpable, and the lungs were clear to auscultation.  The 
heart had a normal S1 and S2, and there was no murmur.  The 
abdomen was obese, soft, and not tender; there was no 
palpable organ or mass.  The bowel sounds were normal, and 
there was no inguinal hernia.  The genitalia were normal.  
The rectal examination revealed that there were no external 
or palpable internal hemorrhoids.  The prostate was normal in 
size, and it was also smooth, firm, and not tender.  There 
were no lesions on the skin.  The neurological examination 
revealed that the cranial nerves II through XII were normal 
and that there were no motor or sensory changes.  Also, the 
Romberg's test was negative.  However, the knee and ankle 
jerks were absent.  The dorsalis pedis pulsations were 1+, 
while the posterior tibial pulsations were 3+.  

With regard to the left ring finger, there was stiffness of 
the distal interphalangeal joint with tenderness, but a scar 
was not present.  X-rays of the left fourth digit revealed an 
extensive fourth distal interphalangeal joint space narrowing 
and osteophytes, which were compatible with degenerative 
changes.  Similar changes were present in the left fifth 
digit.  There was no evidence of periosteal reaction, 
sequestrum, or involucrum to indicate osteomyelitis.  The 
impression was degenerative osteoarthritic changes and no x-
ray evidence of osteomyelitis.  

As to the left big toe, there was a well-healed scar on the 
dorsum of the toe; the range of motion of the interphalangeal 
joint was the following: flexion to 10 degrees, and extension 
to 10 degrees.  The veteran's gait was slow due to pain in 
the left big toe.  X-rays of the left big toe revealed a 
marked interim improvement in the cortical integrity of the 
left big toe and no present x-ray evidence of acute 
osteomyelitis.  Specifically, there was no present evidence 
of periosteal reaction, sequestrum, or involucrum, which 
would indicate acute osteomyelitis.  The diagnoses were the 
following: diabetes mellitus, post-operative osteomyelitis of 
the left big toe, and residual paronychia of the left ring 
finger with degenerative joint disease.  

In a June 1998 VA Form 21-527 (income-net worth and 
employment statement), the veteran reported that he became 
totally disabled on April 18, 1997.  He indicated that he had 
earned $17,000 in 1996 as a driver.  He stated that he had 
not had any employment, including self-employment, since he 
had become totally disabled; therefore, he had no earnings 
since he had become totally disabled.  He indicated that he 
quit his last job because of his physical condition and that 
he had not worked since April 18, 1997.  The veteran reported 
that there were no employment opportunities in the last year 
that he had applied for and failed to obtain.  The veteran 
asserted that he had no income from any source.

In an August 1998 report of a field examination, it was noted 
that the field examiner had a telephone conversation with the 
veteran on July 21, 1998.  During that conversation, the 
veteran admitted that he was employed as a mini-bus driver 
and that he had been working since March 1998.  He indicated 
that his monthly salary was approximately $1,260.  It was 
also noted that the veteran contacted the field examiner on 
July 27, 1998.  On that day, the veteran indicated that he 
had been terminated from his job, effective July 24, 1998.  
The veteran reported that he was not eligible for 
unemployment benefits because he had been released due to his 
disability and that he was currently unemployed.

In an August 1998 VA Form 21-4192 (request for employment 
information in connection with claim for disability 
benefits), the veteran's former employer indicated that the 
veteran worked at their company from March 2, 1998 to July 
24, 1998.  The veteran earned $5556.13 during that period and 
did not have any lost time due to a disability.  The former 
employer reported that the veteran was a full-time bus 
operator, who worked 8 hours a day and 40 hours a week.  The 
former employer indicated that there were no concessions made 
to the veteran by reason of age or disability; that the 
reason for termination was misconduct; and that the veteran 
was not retired on disability.  

Legal Criteria

Non-service connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from non-service connected 
disability that is not the result of his own misconduct.  See 
38 U.S.C.A. § 1521.  A veteran is considered to be 
permanently and totally disabled if he is suffering from a 
disability or combination of disabilities that are sufficient 
to prevent the average person from following a substantially 
gainful occupation that is reasonably certain to continue 
throughout his life, or if he is in fact unemployable as a 
result of disability or disabilities that are reasonably 
certain to continue throughout his life.  See 38 U.S.C.A. 
§ 1502.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has provided an 
analytical framework for an application in pension cases.  
Brown v.  Derwinski, 2 Vet. App. 444 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).  The holdings in these cases are to the 
combined effect that the VA has a duty to ensure the 
following:  (1) that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); (2) that 
the "average person" and "unemployability" tests are both 
applied; and (3) that the "unemployability test" includes a 
determination as to whether there is entitlement to 
nonservice-connected disability pension benefits on an extra-
schedular basis.

Under the objective "average person" test, a total 
disability will be found to exist when any impairment of mind 
or body present is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation, 
provided that the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.

Under the subjective "unemployability" test, where it is 
shown that the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16, and it is shown that they 
are permanent in nature, a determination should be made 
whether such disabilities render him or her incapable of 
substantial gainful employment.  If so, the veteran again 
meets the requirements under the law for the benefit at 
issue.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 4.17.

However, if the veteran's disabilities do not meet the 
percentage requirements of 38 C.F.R. § 4.16, then a 
determination is required as to whether the veteran should be 
granted entitlement to nonservice-connected disability 
pension on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he 
or she is unemployable by virtue of age, occupational 
background or other related factors.  38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.321(b)(2).

For purposes of 38 C.F.R. § 4.16, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  However, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For purposes of a 
total rating based on individual unemployability, the 
following will be considered one disability: (1) disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities from a common etiology or single accident; 
(3) disabilities affecting a single body system such as the 
respiratory system; (4) multiple injuries incurred in action; 
or (5) multiple injuries incurred as prisoner of war.  38 
C.F.R. § 4.16.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  As indicated, 
separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.   If the Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, does not include 
a specific condition, it is permissible to rate that disorder 
under a closely related disease or injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
every instance where the schedule does not provide a zero 
percent for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  In evaluating the 
veteran's disabilities, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
disability present.  38 C.F.R. § 4.2.

Diabetes mellitus is evaluated under Diagnostic Code 7913.  A 
10 percent disability rating is warranted for diabetes 
mellitus that is manageable by a restricted diet only.  A 20 
percent evaluation requires either (1) the use of insulin and 
a restricted diet, or (2) the use of an oral hypoglycemic 
agent and a restricted diet.  A 40 percent disability rating 
is warranted for diabetes mellitus that requires the use of 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation requires the following: (1) use of 
insulin, (2) a restricted diet, (3) regulation of activities, 
(4) episodes of ketoacidosis or hypoglycemic reactions that 
require 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, and 
(5) complications that would not be compensable if separately 
evaluated.  A 100 percent disability rating is warranted for 
the following: (1) more than 1 daily injection of insulin, 
(2) a restricted diet, (3) regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), (4) episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 hospitalizations or weekly 
visits to a diabetic care provider, and (5) progressive loss 
of weight and strength or complications that would be 
compensable if separately evaluated.  The compensable 
complications of diabetes mellitus will be rated separately 
unless they are a part of the criteria used to support a 100 
percent disability rating.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Osteomyelitis is rated under Diagnostic Code 5000.  Inactive 
osteomyelitis, following repeated episodes and without 
evidence of active infection in the past five years, warrants 
a 10 percent disability rating.  A 20 percent evaluation 
requires either a discharging sinus or other evidence of 
active infection within the past 5 years.  A 30 percent 
disability rating is warranted for osteomyelitis that is 
manifested by definite involucrum or sequestrum, but with or 
without a discharging sinus.  Frequent episodes of 
osteomyelitis with constitutional symptoms warrant a 60 
percent evaluation.  A 100 percent disability rating is 
warranted for osteomyelitis that is manifested by one of the 
following: (1) it is in the pelvis or vertebrae; (2) it 
extends into major joints; (3) there is multiple 
localization; or (4) there is a long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  A rating of 10 
percent, as an exception to the amputation rule, is to be 
assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is zero percent.  
This 10 percent rating and other partial ratings of 30 
percent or less are to be combined with ratings for 
ankylosis, limited motion, nonunion or malunion, or 
shortening, subject to the amputation rule.  A rating for 
osteomyelitis will not be applied following a cure by removal 
or radical resection of the affected bone.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5000.

An amputation of the minor ring finger without a metacarpal 
resection and at the proximal interphalangeal joint or 
proximal thereto warrants a 10 percent disability rating.  A 
20 percent evaluation requires a metacarpal resection (more 
than one-half of the bone lost).  38 C.F.R. § 4.71a, 
Diagnostic Code 5155.

An amputation of a great toe without metatarsal involvement 
warrants a 10 percent disability rating.  A 30 percent 
evaluation requires the removal of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5171.

Moderate, moderately severe, and severe foot injuries warrant 
10, 20, and 30 percent disability ratings, respectively. 
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent disability rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent disability rating is warranted for x-ray 
evidence of involvement of either 2 or more major joints or 2 
or more minor joint groups.  Also, in the absence of 
limitation of motion, a 20 percent disability rating is 
warranted for x-ray evidence of involvement of either 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  The 20 and 10 
percent disability ratings based on x-ray findings will not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from multiple interphalangeal involvements 
of the metacarpal and carpal joints of the upper extremities 
are considered groups of minor joints.  38 C.F.R. § 4.45 
(1998).

In classifying the severity of ankylosis and limitation of 
motion of single digits and multiple digits, ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as an amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in a favorable position will be 
rated as unfavorable ankylosis.  When only one joint of a 
digit is ankylosed or limited in its motion, the 
determination will be made based on whether motion is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm.  If that motion is possible, 
then the rating will be for favorable ankylosis; otherwise, 
the rating will be for unfavorable ankylosis.  Unfavorable 
ankylosis of the ring and little fingers in the minor hand 
warrants a 20 percent disability rating whereas favorable 
ankylosis of the ring and little fingers in the minor hand 
warrants a 10 percent evaluation.  Ankylosis of the ring or 
little finger alone warrants a noncompensable rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5219, 5223, and 5227.

Separate disabilities arising from a single disease entity 
are to be rated separately. Esteban v. Brown, 6 Vet. App. 
259, 261(1994); 38 C.F.R. § 4.25(b).  However, the evaluation 
of the same disability under various diagnoses is to be 
avoided. Fanning v. Brown, 4 Vet. App. 225 (1993); 38 C.F.R. 
§ 4.14.

A 50 percent rating for eczema is warranted for a skin 
disorder which is manifested by (1) ulceration, extensive 
exfoliation, or crusting; and (2) systemic or nervous 
manifestations.  A 50 percent rating for eczema is also 
warranted for a skin disorder that is exceptionally 
repugnant.  A 30 percent evaluation for eczema requires one 
of the following: constant exudation, constant itching, 
extensive lesions, or marked disfigurement.  Eczema with 
exfoliation, exudation, or itching in an exposed surface or 
extensive area warrants a 10 percent evaluation.  Eczema with 
slight, if any, exfoliation, exudation, or itching on a 
nonexposed surface or a small area warrants a noncompensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-05.

A noncompensable rating for loss of vision is warranted when 
the corrected visual acuity is 20/40 or better in both eyes.  
38 C.F.R. §§ 4.75, 4.84a.

Analysis

As a preliminary matter, the following disorders for which 
the veteran had received treatment are not current 
disabilities for the purpose of nonservice-connected 
disability pension benefits: paronychia with cellulitis in 
the left index finger, a right great toe callus, right 
iritis, an upper respiratory infection, and viral 
gastroenteritis.  On the July 1997 and the June 1998 VA 
general medical examinations, the above-mentioned disorders 
were not diagnosed.

With regard to the diabetes mellitus, the use of insulin is 
required for any rating above 20 percent disabling.  The RO 
assigned a 20 percent evaluation for the veteran's diabetes 
mellitus on the basis that the veteran uses an oral 
hypoglycemic agent and has a restricted diet.  Although the 
diabetes mellitus has been described as being uncontrolled or 
under poor control, there is no evidence that the veteran 
uses insulin to treat his diabetes mellitus.  In May 1997, 
his current medications were the following: acarbose 
(Precose), Glucotrol, and metformin.  On the July 1997 VA 
general medical examination, it was noted that the veteran 
was taking glucative and Precose.  In November 1997, it was 
noted that the veteran's prescription medications were 
metformin, glipizide (Glucotrol), and acarbose, and that he 
should resume taking glipizide and metformin.  On the June 
1998 VA examination, the veteran reported that he currently 
took glipizide.  In short, the VA outpatient treatment 
records and examinations do not contain any medical evidence 
of the use of insulin.  Although the veteran asserts that he 
may eventually have to use insulin, it is not shown that he 
currently takes insulin.  Therefore, a rating in excess of 20 
percent for diabetes mellitus is not warranted.

With regard to the left great toe disorder, the RO initially 
assigned a 10 percent disability rating under Diagnostic 
Codes 5000 (osteomyelitis) and 5284 (other foot injuries) and 
then subsequently assigned a zero percent rating under those 
same diagnostic codes.  The RO also assigned a noncompensable 
rating for residuals of osteomyelitis in the left ring finger 
under Diagnostic Code 5000.  The veteran had osteomyelitis in 
the left great toe in April 1997, and the initial assessment 
in June 1997 regarding the left ring finger was chronic 
finger osteomyelitis.  The veteran had an active infection of 
osteomyelitis within the past 5 years.  Therefore, a 20 
percent disability rating is warranted for the osteomyelitis 
of the left great toe and the left ring finger.  However, an 
evaluation in excess of 20 percent is not warranted.  There 
is no definite involucrum or sequestrum.  True, x-rays of the 
left great toe taken in June 1997 revealed a cortical defect 
that was either a post-surgical change or sequestrum of 
osteomyelitis.  However, neither an involucrum nor a 
sequestrum was noted on May 1997 x-rays of the left foot or 
on June 1997 x-rays of the left hand.  More important, the 
June 1998 x-rays of the left foot and the left hand revealed 
no present evidence of involucrum or sequestrum.  In short, 
the preponderance of the evidence is against a finding that 
the veteran's osteomyelitis is manifested by definite 
involucrum or sequestrum.  Therefore, an evaluation higher 
than 20 percent for osteomyelitis of the left great toe and 
the left ring finger is not warranted.

The veteran is also not entitled to a higher evaluation under 
Diagnostic Code 5284 for his left great toe disorder.  There 
is no persuasive evidence of a severe foot injury.  On the 
July 1997 VA feet examination, the veteran still had a normal 
gait, even though he was unable to walk on his left toes and 
was unable to move his left great toe very much.  On the June 
1998 VA examination, the veteran's gait was slow due to pain 
in the left great toe.  However, the left great toe could be 
flexed to 10 degrees and extended to zero degrees.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran has a severe foot injury.

The veteran also has a surgical scar on his left great toe.  
On the July 1997 VA feet examination, the scar was tender to 
palpation.  However, there was no evidence that it was 
painful or that it was poorly nourished with repeated 
ulcerations.  On the June 1998 VA examination, the physician 
noted that the surgical scar was well healed.  There was no 
evidence from the June 1998 VA examination that the scar was 
tender and painful or that it was poorly nourished with 
repeated ulceration.  Although the scar was tender to 
palpation on the July 1997 VA feet examination, the surgical 
scar is not shown by the probative and competent evidence to 
be tender and painful, both of which are required for a 10 
percent disability rating under Diagnostic Code 7804.  
Therefore, a separate 10 percent rating is not warranted for 
the surgical scar.

With regard to the left hand, as previously noted, the RO 
assigned a noncompensable rating for residuals of 
osteomyelitis in the left ring finger under Diagnostic Code 
5000.  On the June 1998 VA general medical examination, 
residual paronychia of the left ring finger with degenerative 
joint disease was diagnosed.  The x-rays revealed an 
extensive fourth distal interphalangeal joint space narrowing 
and osteophytes, which were compatible with degenerative 
changes.  Similar changes were present in the left fifth 
digit.  Although the June 1997 x-rays of the left hand 
revealed that there were joint space narrowing and osteophyte 
formations in the distal interphalangeals of the second and 
third digits, degenerative joint disease of the second and 
third digits of the left hand has not been diagnosed.  
Therefore, the veteran only has degenerative joint disease in 
the left ring and little fingers.  The July 1997 VA general 
medical examination did not reveal any limitation of motion 
in the left ring or little fingers.  Likewise, although 
stiffness in the left ring finger was noted on the June 1998 
VA examination, the physician did not indicate that there was 
limitation of motion in that finger or the left little 
finger.  In addition, even if the veteran has degenerative 
joint disease in the left index and middle fingers, there is 
no evidence of limitation of motion in either of those 
digits.  Thus, the degenerative arthritis in the left hand is 
not ratable on the basis of limitation of motion.  

At most, the veteran has x-ray evidence of involvement of 2 
or more minor joint groups which would warrant a 10 percent 
disability rating under Diagnostic Code 5003, in the absence 
of limitation of motion.  Clearly, a rating in excess of 10 
percent is not warranted.  There is no persuasive evidence of 
occasional incapacitating exacerbations.  The veteran 
received treatment for a left ring finger disorder only in 
June 1997.  Moreover, on the June 1998 VA examination, the 
veteran reported that the left ring finger was currently 
asymptomatic.  While the RO should have discussed the 
veteran's degenerative arthritis in its evaluation of the 
veteran's claim, the veteran did not suffer any prejudice 
because the evidence is sufficient to evaluate the veteran's 
degenerative arthritis and event with the assignment of a 10 
percent rating he does not meet the schedular criteria for 
pension benefits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Since the veteran has paronychia of the left ring finger, he 
is entitled to a separate rating for that disorder.  
Paronychia is rated under Diagnostic Code 7806 (eczema) 
because the functions affected and the anatomical 
localization and symptomatology are closely analogous.  A 
noncompensable rating is warranted for the paronychia because 
there is only slight, if any, exfoliation, exudation, or 
itching on a nonexposed surface or small area.  Drainage was 
noted only on June 12, 1997.  On the July 1997 and June 1998 
VA examinations, there was no evidence of exfoliation, 
exudation, or itching.  In fact, on the June 1998 VA 
examination, the veteran reported that his left ring finger 
was asymptomatic.  In addition, even though the left ring 
finger is an exposed area, it is only a small area of 
exposure. While the RO should have discussed the veteran's 
paronychia in its evaluation of the veteran's claim, the 
veteran did not suffer any prejudice because the disability 
only warrants a zero percent evaluation.  Bernard, 4 Vet. 
App. at 392-94.

As to the veteran's vision, the July 1997 VA general medical 
examination revealed that he had 20/20 and 20/30 vision in 
the left eye and the right eye, respectively.  There is no 
indication whether the 20/30 in the right eye was corrected 
or uncorrected.  On the June 1998 VA examination, the veteran 
had 20/20 vision in both eyes.  Even assuming that the 
veteran had 20/30 uncorrected vision in the right eye up 
until the June 1998 examination, his loss of vision would 
still only warrant a noncompensable rating under 38 C.F.R. 
§ 4.84a.  See 38 C.F.R. §§ 4.75, 4.84a. While the RO should 
have discussed the veteran's vision in its evaluation of the 
veteran's claim, the veteran did not suffer any prejudice 
because the disability only warrants a zero percent 
evaluation.  Bernard, 4 Vet. App. at 392-94.

The veteran's disabilities, combined overall, are rated as 40 
percent disabling.  See 38 C.F.R. § 4.25.  The medical 
evidence of record does not support the conclusion that the 
veteran experiences a disability which, even if permanent, 
would render the average person unable to follow a 
substantially gainful occupation.  Therefore, he does not 
have a total disability under the objective "average 
person" test.  See 38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 
4.15.

In addition, under the subjective "unemployability" test, 
his disabilities do not meet the percentage requirements of 
38 C.F.R. § 4.16.   The evidence of record shows that the 
veteran fails to meet the schedular requirements since none 
of his disabilities is ratable as 40 percent or more and his 
current combined disability evaluation of 40 percent is well 
below the required 70 percent level.  See 38 U.S.C.A. § 
1521(a); 38 C.F.R. § 4.17.

The remaining issue is whether the veteran should be granted 
entitlement to nonservice-connected disability pension on an 
extra-schedular basis, pursuant to the provisions of 38 
C.F.R. § 3.321(b)(2), on the basis that his disabilities 
render him unemployable by virtue of his age, occupational 
background or other related factors.  The veteran is now 50 
years old.  He has a high school education.  He has worked as 
a bus driver and for a rental car agency.  More important, he 
has worked since he filed his claim in May 1997.  In May 
1997, the veteran reported that he had not worked since April 
18, 1997.  On the July 1997 VA general medical examination, 
the veteran indicated that he was not currently working.  
However, later that month, he was working as a bus driver.  
In November 1997, he was working at a rental car agency; he 
had been unemployed only for 2 months prior to that job.  
From March 2, 1998 to July 24, 1998, the veteran again worked 
as a bus operator.  In June 1998, while the veteran was 
working, he claimed to be unemployed, thus misrepresenting 
his employment status in furtherance of his claim for VA 
pension benefits.  In July 1998, he acknowledged that he was 
employed, and later that month he stated that he had been 
fired, effective July 24, 1998, because of his disabilities.  
However, in an August 1998 statement, the veteran's former 
employer reported that the veteran was fired because of 
misconduct and that he was not retired on disability.  Thus, 
the veteran appears to have been untruthful again in an 
attempt to establish entitlement to pension.  Put simply, the 
veteran is shown not to be a credible person in respect to 
his pursuit of pension benefits from the VA.  In any event, 
he has been recently employed and there is no medical 
evidence that he was unable to keep his recent jobs because 
of his disabilities.  In short, there is no competent and 
credible evidence that he is unemployable by reason of his 
disabilities along with his, age, occupational background, or 
other related factors.

Accordingly, entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes must be 
denied.


ORDER

A permanent and total disability rating for pension purposes 
is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

